Clark, C. J.,
dissenting: It appears from the facts agreed that in June, 1907, the plaintiff was owner of $25,000 in first-mortgage bonds secured on a tract of land which he had sold, and that he listed them for taxation at that sum. In February, 1908, on his application, the board of commissioners, of which the plaintiff was at that time a member, reduced the valuation to $12,500. In June, 1908, the plaintiff on his own motion listed the bonds for taxation in the sum of $11,000, deducting therefrom $3,000 for indebtedness due by him. At their meeting in July the board passed a resolution as follows: “It has been reported to the -county commissioners that Mr. Fred. Wolfenden has in his possession solvent credits that he has failed to list for taxation for the year 1908. The said board upon receiving such information, requests Mr. Wolfenden to list such property, if it has not been listed, as the law requires.”
The board then and there took notice that the property had not all been listed or had been listed for only a part of its value. It is not material whether the property had been listed at an undervaluation or part of the bonds had not been listed • at all. The effect is the same. The object of the statute is to require equality, to the end that all property shall bear its just share of the public burdens. But in fact there was here, according to language of above resolution, a failure to list, an omission to place $14,000 of these bonds upon the tax list, for he only listed $11,000, though he held $25,000, of the bonds. The plaintiff took no notice of the request of the board of commissioners to “list such property.”
*94In March, 1909, the property was sold under the mortgage, and brought $22,500. Thereupon the board, taking notice that the plaintiff had not. complied with their request, themselves raised the valuation to $22,500. The plaintiff appeared before the board and protested, whereupon four weeks’ notice was given him, and he was heard at the April meeting, when the valuation was fixed at $22,500. There is no suggestion in the record that this is more than the true value.
The plaintiff complains, not that the property was not worth $22,500, but because the board raised the valuation, or listed the omitted bonds, after the July meeting. He contends that to make a change after that meeting will cause confusion and instability in the tax list. He listed these bonds at $25,000 in June, 1907, and persuaded the board to reduce their valuation for taxation to $12,500 in February, 1908. It did not occur to him that this change would produce confusion and instability in the tax list. In June, 1908, he either listed them by undervaluation, or by omission of some of them, at $11,000, and it could not produce confusion to raise them to their true valuation in March, 1909, when it had not done so to reduce their valuation in February, 1908. The plaintiff’s valuation of the property was $25,000. when he sold it and took the mortgage bonds. At sale under the mortgage, the property brought $22,500; so it follows that for the year 1907 the plaintiff had at least $10,000 of bonds which were exempted from taxation, and now he is claiming in this action that $11,500 should be exempt from any share of taxation for 1908.
The plaintiff’s sole ground is that the board could only cor-, rect the tax list at the July meeting. He did not act upon that -theory when he caused the board to make a change of $12,500 in his favor in February, 1908. Besides, in 1908, the commissioners did take action at the July meeting by requesting the plaintiff to correct his valuation by either raising it or adding the omitted bonds, whichever it may be considered.
It is physically impossible for a board of county commissioners to discover and correct all the omissions and under-valuations upon the tax list at their meeting in July. The object of the statute is that all property which has been omitted or undervalued shall be put upon the tax list whenever discovered. That duty is as imperative when brought to the attention of the board at any subsequent meeting as at the July meeting. All that the delinquent taxpayer is entitled to is that he shall havé notice and an opportunity to be heard, and these this plaintiff has had.
It is true that the tax is a lien upon real property, and it may be that, if the land is sold before the correction of the tax *95valuation, a purchaser without notice would not be liable for the added taxation. But there is no such question here. There can be no inconvenience to the public, nor any injustice to the plaintiff, in requiring him at the April meeting to pay taxes upon the. true value of the property after due notice and hearing and proof that the property was worth $22,500, especially when he had been requested at the July meeting to list the property at its correct value. And more especially, since at his instance in February, 1908, the board had corrected the tax valuation of these bonds for 1907 by reducing them to about half of their true value, whereby he escaped taxation on $11,000 or $12,000 for 1907.
It has always been right and just that all property should bear its fair share of public burdens. With the increase in the objects and functions of government and the increase in revenue thereby necessitated, it has become vitally important that all property shall be listed at its true value. We know that the wealth of the State does not always bear its pro rata part of taxation. This throws the burden of taxation with crushing force upon those of moderate or humble means whose little belongings are visible and tangible and cannot escape the hand of the tax collector, while intangible and invisible property, such as bonds, notes, shares, stocks, and similar invisible or intangible property, are often either omitted wholly from the tax list by omission t’o list them, or partly so by undervaluation. The Legislature in passing this statute to correct this great and growing evil certainly never intended that the board of county commissioners, with many thousands of names before them on the new tax list at their July meeting, should, then and there, correct all omissions and undervaluations of property, and that if an evading taxpayer should escape their notice at that meeting the board should. be powerless to make the proper corrections when omissions or undervaluations are brought to their attention at any subsequent day.
In Switzerland; and some other countries, the statute provides that all estates of deceased persons go into the hands of a public administrator, who shall compare the value of the estate with the tax list, and, if there is any discrepancy, he shall go back several years, estimating as fairly as he can what ought to have been on the tax list for those years, and shall take out of the estate the taxes on omitted or undervalued property. In England the revenue act just approved at the polls requires that all increase in the value of real property since the last valuation shall pay one-fifth of such increase into the public treasury. Our statute has not gone to such an extent, but it is evident that the intention of our Legislature was that *96all property should be valued and taxed on an equality, and there was no intention that if an omission or an undervaluation should escape the attention of the board of commissioners at their meeting in July, that the inequality should not be corrected at any subsequent day during the year, even when brought glaringly to their attention by a public sale at which the property brought, as in this case, more than double the value at which the property was listed. This board of commissioners and the judge below should be commended, and not reversed, in seeking to subject such property to its fair and equable share of taxation.
The board of commissioners, however, in this case, did take action at their July meeting. They requested the plaintiff to list this very property “as, the'law requires.” They doubtless thought he would do so, without being compelled by further action on their part. On finding, later, that he had. not complied with their request, it was their duty to see that the property was properly listed, after giving him due notice and a hearing, as they did. They could not know till after the July meeting that he had failed to comply with the notice and request which they gave him at that meeting.
It'is an inherent power of the State at any and all times to collect the taxes due it by its citizens. The State may go back any number of years to collect taxes upon property which has not borne its share. Wilmington v. Cronly, 122 N. C., 383, and cases there cited. Sections 68 and 18, ch. 440, Laws 1909 (the Machinery Act), are directory, and not mandatory, in that the powers therein given can be exercised at any time.
Section 68 says: “They shall have power, after notifying the owner or agent, to raise the valuation-of such property as they shall deem unreasonably low.” This part of section 68 does not confine the board to the second Monday of July, even when construed with the remainder of said section, but leaves the time open, requiring only that notice be given to the taxpayer so that he may appear and be heard. In the present case all this was done, and it is certain from the record, and is not denied, that the valuation placed upon the property listed by the plaintiff was unreasonably low. This fact, as already stated, had been called to plaintiff’s attention-by the board in July, and it was placed beyond question by the property having-brought $22,500 at public sale.
Section 73 of the Machinery Act of 1909 gave the board of commissioners power, in any event, to put upon the tax list the unlisted valuation of the bonds in question. It can make no difference whether the shortage in the amount was caused *97by tbe omission to list part of tbe bonds or by tbe omission to place full and just value upon all of tbem. Tbe same power is also given by section 72.
Tbe object of tbe Legislature was to secure tbe placing of omitted or undervalued property upon tbe tax list. There could be no surer way to defeat tbis purpose than for tbe act to require that to be done on one certain day, and that if tbe board is not tben informed, or fails to act, tbat tbe tax dodger wbo escapes detection on tbat day can snap bis fingers at tbe board all tbe other 364 days of tbe year. Tbe Legislature intended no sucb futility. There are no words restricting tbe board to tbat day. Tbe duty is a general and a continuing one. Tbe essential thing is tbe duty, not tbe date.
Tbe board of commissioners after notice and bearing raised tbe valuation to $¡>22,500. Tbe plaintiff does not even suggest tbat tbis is too much, and could not, as tbe property when sold under bis mortgage brought tbat figure. He paid tbe $116 taxes due on tbe valuation which be bad not listed. He owed tbat sum to bis State and county.
His Honor properly held, as I think, tbat tbe plaintiff was not entitled to recover it back.